NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3117-20

THE ATLANTIC CITY SUPERIOR
OFFICERS' ASSOCIATION,

          Plaintiff-Appellant,

v.

CITY OF ATLANTIC CITY,
STATE OF NEW JERSEY, NEW
JERSEY DIVISION OF LOCAL
GOVERNMENT SERVICES IN
THE DEPARTMENT OF
COMMUNITY AFFAIRS,
MELANIE WALTER, Director of
the Division of Local Government
Services in the Department of
Community Affairs in [her] official
capacity,

     Defendants-Respondents.
______________________________

                   Argued June 9, 2022 – Decided June 30, 2022

                   Before Judges Whipple, Geiger, and Susswein.

                   On appeal from the Superior Court of New Jersey,
                   Law Division, Atlantic County, Docket No.
                   L-3538-20.
            Kevin D. Jarvis argued the cause for appellant
            (O'Brien, Belland & Bushinsky, LLC, attorneys;
            Kevin D. Jarvis and David F. Watkins, Jr., on the
            briefs).

            Ronald L. Israel argued the cause for respondents
            (Chiesa Shahinian & Giantomasi, PC, attorneys;
            Ronald L. Israel and Melissa F. Wernick, on the
            brief).

PER CURIAM

      In this case of first impression, we are asked to determine whether the

Municipal Stabilization and Recovery Act (MSRA), L. 2016, c. 4, allows the

State of New Jersey to vacate an arbitration award resulting from a collective
                                  1
negotiations agreement (CNA)          involving a "municipality in need of

stabilization and recovery." More specifically, we address whether the State

can exercise this authority via N.J.S.A. 34:13A-16(j) when the CNA here was

expired but still in force, and the accumulated sick leave compensation

benefits allegedly vested prior to when Atlantic City (the City) was designated

as in need of stabilization and recovery.    Because the Legislature clearly

granted the State such broad authority, intended that MSRA supersede

1
   The record appears to use the terms "collective negotiations agreement"
(CNA) and "collective bargaining agreement" (CBA) interchangeably. For
clarity, we use the term "collective negotiations agreement" which conforms
with MSRA and the Employer-Employee Relations Act, N.J.S.A. 34:13A-1 to
-64.
                                                                        A-3117-20
                                       2
arbitration law, and instructed the courts to construe MSRA liberally given the

State's interest in addressing municipalities' severe fiscal distress, we affirm.

      The facts are undisputed.       Plaintiff Atlantic City Superior Officers'

Association (ACSOA) appeals from a May 21, 2021 order and accompanying

memorandum dismissing its complaint against the City; the State of New

Jersey; the New Jersey Division of Local Government Services (DLGS) in the

Department of Community Affairs (DCA); and Melanie Walter, the DLGS

Director (the Director) in her official capacity (collectively, the State).

      On March 14, 2013, Public Employment Relations Commission (PERC)

Interest Arbitrator Michael J. Pecklers issued a decision and arbitration award

setting forth certain terms of a CNA between the City and ACSOA covering

the period from January 1, 2013 through December 31, 2015. The award

provided, in pertinent part:

             ARTICLE XXVII SICK AND INJURED shall be
             modified to include the following language at the end
             of paragraph [two]: A cap of $15,000.00 shall apply to
             all payments for accumulated sick leave made to
             employees hired by the City of Atlantic City after
             January 1, 2013 and subsequently promoted. Any
             current employees hired before January 1, 2013 who
             are subsequently promoted will be covered by the
             language in the expired CNA.




                                                                              A-3117-20
                                        3
      On September 11, 2013, the City adopted a resolution authorizing the

mayor to execute the CNA between the City and the ACSOA, and the parties

signed the agreement.

      On May 26, 2016, the City and the ACSOA signed a memorandum of

agreement (MOA). The MOA provided the City may promote officers from

Sergeant to Lieutenant or Lieutenant to Captain with no increase in pay until

the parties and the State ratify a salary increase. The MOA did not apply to

any other terms of the parties' CNA.

      The following day, the Legislature enacted MSRA. On June 6, 2016,

Charles Richman, then the DCA Commissioner (the Commissioner), made a

final determination designating the City as a "municipality in need of

stabilization and recovery" pursuant to the MSRA.

      In July 2016, Jerry Barnhart and James Sarkos were promoted from

Lieutenant to Captain in the Atlantic City Police Department (ACPD). Under

the terms of the CNA then in effect:2

            Any officer promoted to the rank of Captain after July
            1, 2004, will be paid for all his/her accumulated sick
            leave as a lump sum as of the date the officer is
            promoted to Captain.       The lump sum shall be
            compensated at the full rate of pay in effect for that

2
  The CNA covering the period from 2013 through 2015 remained in effect
because the parties had not reached a successor agreement.
                                                                      A-3117-20
                                        4
            officer as a Lieutenant on the date of the officer's
            promotion to Captain.

      The City did not pay Barnhart and Sarkos their accumulated sick leave

as a lump sum pursuant to the payment schedule set forth in the CNA. On

October 24, 2016, the Policemen's Benevolent Association (PBA) Local 24,

ACSOA, and the City agreed to terms for respective successor CNAs covering

the period of January 1, 2016 through December 31, 2018, which the parties

memorialized and ratified, but the State did not approve.

      On November 9, 2016, the DCA Local Finance Board voted to vest

powers under the MSRA to then-DLGS Director Cunningham (the Takeover).

      On December 19, 2016, DLGS, the City, PBA, ACSOA, and the ACPD

Chief of Police met to discuss the State's proposed changes to the CNAs. "The

State informed plaintiffs that unless the parties reach an agreement, it would

unilaterally impose changes on the ACPD pursuant to [MSRA]." PBA Local

24 v. Christie, No. ATL-L-554-17 (Law Div. May 23, 2017) (slip. op. at 12).

      On March 13, 2017, following unsuccessful negotiations to come to an

agreement with the PBA and ACSOA, the State notified plaintiffs that a

number of reforms would be effective March 15, 2017. The change pertinent

to this case is the elimination of the "lump sum payment of all accumulated

sick leave upon promotion to Captain at the rate of pay as a Lieutenant,

                                                                       A-3117-20
                                      5
effective March 15, 2017." In total, the State's reforms were estimated to save

the City approximately $19 to $20 million.

      On March 17, 2017, the PBA and ACSOA filed a complaint against

then-Governor Christopher Christie, various state officials, and the City

seeking to prevent those defendants from implementing the State's changes to

their CNAs.

      On May 23, 2017, Judge Julio L. Mendez denied injunctive relief in part,

and granted temporary injunctive relief in part. PBA Local 24. The court

determined that the State's proposal to completely eliminate terminal leave

lump sum payments less than $15,000 was unreasonable, but the proposal to

eliminate terminal leave lump sum payments in excess of $15,000 was

reasonable and consistent with MSRA.

      As to accumulated sick leave upon retirement, Judge Mendez wrote:

              The court finds that plaintiffs cannot establish that
              they have a property right to terminal leave lump sum
              payouts. Plaintiffs present no cases to support their
              argument that the Takings Clause of the New Jersey
              Constitution applies to terminal leave payouts or even
              other rights generated by CNAs. It is important to
              highlight that plaintiffs are not losing any of their sick
              time. The proposal calls for the elimination of a lump
              sum payment of accumulated sick leave upon
              retirement. The purpose of sick leave is to give an
              employee the opportunity to continue to receive a
              salary while they are out on disability. This could

                                                                           A-3117-20
                                         6
             happen at any time. An employee who may have 300
             days accumulated may face a very serious illness and
             have to use all of their sick time before they retire. In
             this court's view, the vested right is the accumulated
             sick days, not the amount of money that those days
             represent. The proposal does not in any way impact
             the accumulated sick days.

       On June 7, 2017, the State issued an implementation memorandum

modifying the City's CNAs with the PBA and ACSOA. 3

       On January 10, 2018, the PBA, ACSOA, and the City entered into a

stipulation of dismissal with prejudice and without costs. Thereafter, the City

and ACSOA and the PBA entered into a settlement agreement, which was filed

with the court on January 16, 2018. The settlement agreement provided, in

pertinent part:

             6. While the City contends that it had the right under
             the MSRA and all other applicable laws to terminate
             all terminal leave payments, and will continue to
             litigate this issue in other pending litigation, for
             purposes of settling this lawsuit, the parties agree that
             the terminal leave payouts for all police officers and
             superior officers will be a maximum of $15,000.00 at
             the time of retirement in accordance with N.J.S.A.
             11A:6-19.2.

                   ....

             9.  The parties agree that the [implementation
             memorandum] dated June 7, 2017, which modified the

3
    The memorandum is not in the record.
                                                                         A-3117-20
                                       7
            collective negotiations agreements with PBA Local 24
            and the [ACSOA] shall remain in full force and effect
            as modified by this Settlement Agreement. All terms
            contained in the [memorandum] dated June 7, 2017 as
            modified by this Settlement Agreement shall be
            incorporated into the Collective Negotiations
            Agreements between PBA Local 24 and the [ACSOA]
            including, but not limited to, that the Settlement
            Agreement is in effect through December 31, 2021
            ....

      On May 25, 2018, arbitrator Ruth M. Moscovitch held a hearing in

Atlantic City. The issue presented was:

            Whether the City, by failing to pay [Barnhart and
            Sarkos] their accumulated sick leave upon their
            promotions to the rank of Captain on July 1, 2016,
            violated the terms of the [CNA] between the parties,
            in light of [MSRA] signed into law on May 27, 2016,
            the June 7, 2017 [memorandum], and/or the Superior
            Court supervised settlement agreement of January 11,
            2018. If so, what shall the remedy be?

      On August 21, 2018, Moscovitch entered an opinion and award ordering

the City to pay Barnhart and Sarkos accumulated sick leave payments as of the

dates of their promotion, July 1, 2016. The arbitrator determined that Barnhart

was due $132,046.43 and Sarkos between $97,586.95 and $110,252.98.

      By letter dated October 18, 2018, Director Walter wrote a letter to

Atlantic City Mayor Frank M. Gilliam, Jr., and City Council President Marty

Small stating:


                                                                        A-3117-20
                                      8
             Following exhaustive consideration of the City's
             budgetary needs, contractual obligations, and long-
             term financial projections, I have concluded that the
             City's recovery has progressed sufficiently to support
             certain previously suspended terminal leave payouts
             for pre- and post-MSRA employee retirements. To
             this end, the City may now initiate terminal leave
             payments for both pre[-] and post[-]MSRA employees.

      Thereafter, on October 24, 2018, the City adopted a resolution

authorizing payment to retired employees for their accumulated sick time

(terminal leave).

      However, on December 7, 2018, Walter notified plaintiff's counsel and

the arbitrator:

             For the reasons provided below, I hereby exercise the
             power vested in me by the Municipal Stabilization and
             Recovery Act (MSRA), codified at N.J.S.A.
             [52:27BBBB-1] to deny approval of the arbitration
             award. In accordance with the MSRA, the arbitration
             award is not binding upon the parties to the grievance
             and has no force and effect. Accordingly, Sarkos and
             Barnhart shall not receive any payment for
             accumulated sick leave by virtue of their promotion to
             Captain on July 1, 2016. However, both parties will
             have the ability to use this accumulated leave.

      Walter explained that N.J.S.A. 52:27BBBB-5(g) and (i) empowered her

as Director "to take any steps to stabilize the finances, restructure the debts, or

assist in the financial rehabilitation and recovery of the municipality in need of

stabilization and recovery, including, but not limited to" unliterally modifying

                                                                            A-3117-20
                                        9
CNAs, except those related to school districts, and "unliterally modifying

wages, hours, or any other terms and conditions of employment" with respect

to any expired CNA. She also explained that N.J.S.A. 34:13A-16(j) provides

that an arbitration award will not be binding without the Director's approval.

      Thereafter, ACSOA filed a complaint against the State to confirm the

arbitration award, alleging that the State violated the MSRA by failing to

comply with the arbitration award. The State moved to dismiss ACSOA's

complaint for failure to state a claim pursuant to Rule 4:6-2(e), which ACSOA

opposed. On May 18, 2021, Judge John C. Porto conducted telephonic oral

argument and granted the State's motion, dismissing ACSOA's complaint with

prejudice with a thorough and well-reasoned written decision. This appeal

followed.

      We "review[] de novo the trial court's determination of the motion to

dismiss under Rule 4:6-2(e)," for "failure to state a claim upon which relief

can be granted." Dimitrakopoulos v. Borrus, Goldin, Foley, Vignuolo, Hyman

& Stahl, PC, 237 N.J. 91, 108 (2019). In considering a Rule 4:6-2(e) motion,

the court "examines 'the legal sufficiency of the facts alleged on the face of the

complaint,'   . . . limiting its review to 'the pleadings themselves.'" Ibid. The

test for determining the adequacy of a pleading is "whether a cause of action is


                                                                           A-3117-20
                                      10
'suggested' by the facts." Printing Mart-Morristown v. Sharp Elecs. Corp., 116

N.J. 739, 746 (1989) (quoting Velantzas v. Colgate-Palmolive Co., 109 N.J.

189, 192 (1988)). Plaintiffs are entitled to every reasonable inference of fact.

Indep. Dairy Workers Union v. Milk Drivers Local 680, 23 N.J. 85, 89 (1956).

"If the court considers evidence beyond the pleadings in a Rule 4:6-2(e)

motion, that motion becomes a motion for summary judgment, and the court

applies the [summary judgment] standard of Rule 4:46." Dimitrakopoulos, 237

N.J. at 107.   We review the trial court's grant or denial of a motion for

summary judgment de novo. Branch v. Cream-O-Land Dairy, 244 N.J. 567,

582 (2021).

      Plaintiff argues that the trial court erred in finding that the State may

vacate any arbitration award pursuant to N.J.S.A. 34:13A-16(j) and need not

demonstrate its decision is reasonable and consistent with "the standard

initially set forth by Judge Mendez in the [International Association of Fire

Fighters (IAFF)] litigation and later reaffirmed in the police union's 2017

action." Plaintiff also argues "[the State]'s refusal to comply with their pre-

MSRA contractual obligations is completely unreasonable and in violation of

the MSRA and is sufficiently plead in the complaint." In sum, plaintiff argues

N.J.S.A. 34:13A-16(j) does not apply to the arbitration award, and contrary to


                                                                         A-3117-20
                                     11
the trial court's conclusions, the Director does not have "unlimited power" to

vacate, reject, modify, or confirm arbitration awards. As a result, plaintiff

contends traditional arbitration law applies, requiring the court to confirm the

award.

      In the alternative, plaintiff argues that, if the Director may vacate

arbitration awards, the Director may do so only prospectively as to arbitration

awards "accruing and vested" after the November 9, 2016 Takeover. Thus,

because Barnhart and Sarkos's accumulated sick leave "vested" on July 1,

2016, the court was required to confirm the arbitration award. We disagree.

      Judge Porto wrote:

            There is nothing in N.J.S.A. 34:13A-16(j) to even
            suggest a limitation in its application to any
            arbitrations for contractual rights to a period after a
            municipality is placed under the MSRA's provisions.
            The [c]ourt finds the [L]egislature's use of the words
            "any arbitration award" expresses very broad,
            unequivocable terms and is not limited in application.
            While undoubtedly a municipality cannot take
            advantage of N.J.S.A. 34:13A-16(j) until after it is
            deemed a municipality in need of stabilization of
            recovery, but once a municipality is so designated, the
            [c]ourt finds the statute does not limit the Director's
            powers to only arbitrations for contractual rights
            arising after the MSRA's powers are triggered. The
            [c]ourt cannot view this legislation in a vacuum. . . .
            [T]his [c]ourt finds there is no limitation or any
            intended limitation to be placed upon the Director
            precluding him or her from exercising the power to

                                                                         A-3117-20
                                     12
decline or approve any arbitration for contractual
rights even those that arose and were completely
vested prior to a takeover pursuant to MSRA. It is
clear to this [c]ourt that the MSRA provided the
Director with broad, comprehensive and extensive
powers to execute a plan to achieve economic stability
in the City. . . .

       The [c]ourt finds the plain language of N.J.S.A.
34:13A-16(j) clearly states that it is applicable to any
arbitration award including the award at issue here.
The [c]ourt cannot re-interpret N.J.S.A. 34:13A-16(j)
to say the Legislature intended to limit the powers
therein when by their chosen words clearly reflects
unlimited powers.

       Furthermore, Plaintiff's argument that the
common [] law permits this [c]ourt to confirm the
Arbitration Award runs contrary to our well-settled
principles. The Court recognizes the ability of courts
to confirm common law arbitration continued after the
enactment of the Arbitration Act[, N.J.S.A. 2A:24-1 to
-11]. See Policeman's Benevolent Ass'n, Local 292 v.
Borough of N. Haledon, 158 N.J. 392, 400-04 (1999).
However, the MSRA serves to limit the [c]ourt's
ability to do so in this instance. "The common law is
the collection of judicially crafted principles—
developed in the crucible of the adversarial process—
that govern matters that do not fall within the realm
occupied by the Legislature." Farmers Mut. Fire Ins.
Co. of Salem v. N.J. Prop.-Liab. Ins. Guar. Ass'n, 215
N.J. 522, 545 (2013). "Legislative enactments are
never subservient to the common law when the two
are in conflict with each other."        Ibid. Those
pronouncements are appropriate here.

       Utilizing the common [] law to confirm an
arbitration award in which the Director of the DLGS

                                                           A-3117-20
                         13
           expressly denied pursuant to the MSRA would render
           the MSRA subservient to the common law and to the
           interpretation of judges.

                 ....

           This [c]ourt finds that it would run counter to these
           legislative findings to permit this court or any future
           court to use the common law to override a decision
           from the Director who was authorized to oversee
           prudent fiscal management of local governments and
           remedy the financial concerns that caused the City to
           be deemed in need of stabilization and recovery.
           Indeed, using the common law to override the express
           statutory authority to confirm and enforce the
           Arbitration Award would, in this [c]ourt's opinion,
           erode and undermine the fiscal integrity of the City
           and compromise the uniform compensation system
           that the City lacked before MSRA. The MSRA gave
           the Director of the DLGS expansive powers to
           stabilize and set municipalities, such as the City, upon
           the path of fiscal recovery. Using the common law to,
           in essence, circumvent those expansive statutory
           powers essentially renders the MSRA a nullity and
           contravenes the legislative intent. For that reason, the
           [c]ourt declines to accept the invitation to circumvent
           the delegated statutory powers.

     As Judge Porto thoroughly explained, MSRA sets forth the governing

framework in this case. The Legislature explained the rationale for enacting

MSRA:

           a. The short and long-term fiscal stability of local
           government units is essential to the interests of the
           citizens of this State to assure the efficient and
           effective provision of necessary governmental services

                                                                      A-3117-20
                                    14
           vital to public health, safety, and welfare, including
           the fiscal health of our State's municipalities.

           b. In certain extreme cases, local governments that
           experience severe fiscal distress become incapable of
           addressing the circumstances that led to that
           extraordinary distress or of developing a
           comprehensive plan for financial rehabilitation and
           recovery.

           c. It is necessary and appropriate for the State to take
           action to assist local governments experiencing severe
           budget imbalances and other conditions of severe
           fiscal distress or emergency by requiring prudent
           fiscal management and operational efficiencies in the
           provision of public services. . . .

           [N.J.S.A. 52:27BBBB-2.]

      Section 6 of the MSRA amended the Employer-Employee Relations Act,

N.J.S.A. 34:13A-1 to -64, and added paragraph N.J.S.A. 34:13A-16(j), which

states:

           The Local Finance Board may provide that any
           arbitration award, including but not limited to an
           interest arbitration award, involving a municipality
           deemed a "municipality in need of stabilization and
           recovery" pursuant to section 4 of [L. 2016, c. 4,
           N.J.S.A. 52:27BBBB-4] shall be subject to the review
           and approval of the Director of the Division of Local
           Government Services in the Department of
           Community Affairs, including those on a collective
           negotiations agreement where the matter has been
           submitted to an arbitrator pursuant to law, and no such
           award shall be binding without the approval of the
           director. Nothing in this subsection shall be construed

                                                                      A-3117-20
                                    15
            to limit the scope of any general or specific powers of
            the Local Finance Board or the [D]irector set forth in
            [L. 2016, c. 4, N.J.S.A. 52:27BBBB-4].

      The Legislature instructed the courts to liberally construe the MSRA "to

give effect to its intent that severe fiscal distress in municipalities in need of

stabilization and recovery shall be addressed and corrected."             N.J.S.A.

52:27BBBB-13.

      Our review of rulings of law and issues regarding the applicability,

validity or interpretation of laws, statutes, or rules is de novo. In re Ridgefield

Park Bd. of Educ., 244 N.J. 1, 17 (2020). When construing a statute, our

"paramount goal" is to discern the Legislature's intent. DiProspero v. Penn,

183 N.J. 477, 492 (2005). We must "look first to the statute's actual language

and ascribe to its words their ordinary meaning." Kean Fed'n of Teachers v.

Morell, 233 N.J. 566, 583 (2018). "'[T]he best indicator of [the Legislature's]

intent is the statutory language,' thus it is the first place we look." Richardson

v. Bd. of Trs., PFRS, 192 N.J. 189, 195 (2007) (first alteration in original)

(quoting DiProspero, 183 N.J. at 492). "If the plain language leads to a clear

and unambiguous result, then our interpretive process is over." Ibid.

      Here, as an initial matter, plaintiff challenges the trial court's conclusion

that the Director has "unlimited power" to vacate arbitration awards involving


                                                                            A-3117-20
                                      16
municipalities designated as in need of stabilization and recovery under

MSRA. We need not reach this broad question. Rather, our narrow inquiry is

whether the Director may vacate this arbitration award pursuant to the MSRA.

We agree with Judge Porto that the Director may.

      N.J.S.A. 34:13A-16(j) controls over arbitration law, and a plain reading

permits the Director to vacate the arbitration award in this case. When the

Legislature enacted MSRA in 2016, New Jersey's public policy favoring

arbitration was well-established. See L. 1951, c. 344, codified at N.J.S.A.

2A:24-1 to -11; Martindale v. Sandvik, Inc., 173 N.J. 76, 85 (2002) ("[W]e

rely on the well-recognized national policy and the established State interest in

favoring arbitration."). Indeed, our Supreme Court emphasized:

            Courts have engaged in an extremely deferential
            review when a party to a collective bargaining
            agreement has sought to vacate an arbitrator's award.
            The well-established standard . . . is that "an
            arbitrator's award will be confirmed 'so long as the
            award is reasonably debatable.'" . . . . That high level
            of deference springs from the strong public policy
            favoring "the use of arbitration to resolve labor-
            management disputes."

            [Policemen's Benev. Ass'n v. City of Trenton, 205 N.J.
            422, 428-29 (2011) (citations omitted).]

      Yet, against this backdrop, the Legislature circumscribed the State's

public policy favoring arbitration in an effort to strike a balance with the

                                                                          A-3117-20
                                     17
State's interest in addressing municipalities' severe fiscal distress. The plain

language of N.J.S.A. 34:13A-16(j) permits the State to set aside any arbitration

award:

              The Local Finance Board may provide that any
              arbitration award . . . involving a municipality deemed
              a "municipality in need of stabilization and recovery"
              . . . shall be subject to the review and approval of the
              Director of the Division of Local Government
              Services in the Department of Community Affairs,
              including those on a collective negotiations agreement
              where the matter has been submitted to an arbitrator
              pursuant to law, and no such award shall be binding
              without the approval of the director. . . .

      "[L]ook[ing] first to the statute's actual language and ascrib[ing] to its

words their ordinary meaning," Morell, 233 N.J. at 583, N.J.S.A. 34:13A-16(j)

clearly requires the Director's approval for an arbitration award involving a

"municipality in need of stabilization and recovery" to be valid and

enforceable. Even if we assume for the sake of the argument that N.J.S.A.

34:13A-16(j) is ambiguous, the Legislature instructed the courts to liberally

construe MSRA "to give effect to its intent that severe fiscal distress in

municipalities in need of stabilization and recovery shall be addressed and

corrected."    N.J.S.A. 52:27BBBB-13.       Lest there be any doubt as to the

Legislature's intention to grant broad, superseding authority to the State to

protect financially distressed municipalities, it additionally directed that "[t]o

                                                                           A-3117-20
                                       18
the extent any inconsistency exists between the terms of [L. 2016, c. 4

(N.J.S.A. 52:27BBBB-1 et al.)] and other applicable laws, the terms of [L.

2016, c. 4 (N.J.S.A. 52:27BBBB-1 et al.)] shall prevail." N.J.S.A.

52:27BBBB-14.           Together, these provisions "lead[] to a clear and

unambiguous result" and conclude our interpretative process. Richardson, 192

N.J. at 195.

      Furthermore, the enactment of N.J.S.A. 34:13A-16(j) has primacy over

case law on arbitration. "Legislative enactments are never subservient to the

common law when the two are in conflict with each other." Farmers Mut. Fire

Ins. Co., 215 N.J. at 545. Therefore, no other reading of N.J.S.A. 34:13A-

16(j) is permissible.

      Plaintiff's insistence that the State is "bound by the constraints of

reasonableness otherwise controlling the MSRA," is unpersuasive with respect

to the question of whether the State may vacate the arbitration award under

N.J.S.A.   34:13A-16(j).       N.J.S.A.    34:13A-16(j)   plainly   contains   no

reasonableness standard.      Further, plaintiff inappropriately relies on PBA

Local 24, which does not paint with such a broad brush as plaintiff asserts.

That opinion's reasoning and conclusions regarding the reasonableness of the

Director's authority pertains only to N.J.S.A. 52:27BBBB-5(a)(3)(g). Id. (slip


                                                                          A-3117-20
                                      19
op. at 29-30). Thus, the issues in that case did not concern N.J.S.A. 34:13A-

16(j) and are therefore inapplicable here.

      Finally, that the Director modified the CNA's term on accumulated sick

leave consistent with MSRA, the July 1, 2016 "vesting" of Barnhart and

Sarkos's accumulated sick leave lump sum payments is inconsequential.

MSRA permits the Director to unilaterally modify this contract term.

      N.J.S.A. 52:27BBBB-5(3)(i) applies squarely to the facts of this case.

That provision provides:

            (3) The authorities granted to the director by the
            Local Finance Board pursuant to this section shall
            extend to any and all actions that, in the exclusive
            discretion of the director, may help stabilize the
            finances, restructure the debts, or assist in the
            financial rehabilitation and recovery of the
            municipality in need of stabilization and recovery.
            Notwithstanding the provisions of any other law, rule,
            regulation, or contract to the contrary, the director
            shall have the authority to take any steps to stabilize
            the finances, restructure the debts, or assist in the
            financial rehabilitation and recovery of the
            municipality in need of stabilization and recovery,
            including, but not limited to:

                  ....

                  (i) with respect to any expired collective
                  negotiations  agreement   to     which  the
                  municipality in need of stabilization and
                  recovery is a party, unilaterally modifying


                                                                       A-3117-20
                                      20
                  wages, hours, or any other terms and conditions
                  of employment. . . .

            [N.J.S.A. 52:27BBBB-5(3)(i) (2016).]

       When Barnhart and Sarko were promoted on July 1, 2016, the CNA

covering the period from January 1, 2013 through December 31, 2015 was

expired. By letter dated December 7, 2018, the Director modified the contract

term for a lump sum payment for accumulated sick leave upon promotion from

Lieutenant to Captain. Specifically, the Director provided that such promoted

officers would not receive lump sum payments, but would be able to use their

sick leave days. The Legislature's enactment of N.J.S.A. 52:27BBBB-5(3)(i)

contemplated precisely the circumstance here where the State may unilaterally

modify the terms and conditions of employment in connection with an expired

CNA.

       Applying the principles of statutory interpretation, the Legislature's

intent by the plain language of this provision is apparent. The State may

"unilaterally modify" any term or condition of employment where the CNA

with a municipality in need of stabilization and recovery is expired. This

"clear and unambiguous result" concludes our interpretative process.

Richardson, 192 N.J. at 195. Thus, MSRA permits the Director to unliterally



                                                                      A-3117-20
                                    21
modify the contract term for accumulated sick leave upon from Lieutenant to

Captain as that CNA expired.

      Alternatively, N.J.S.A. 52:27BBBB-5(3)(g) may also apply to this case.

Because the CNA covering the period from January 1, 2013 through December

31, 2015 remained technically effective when Barnhart and Sarkos were

promoted, the State still permissibly exercised its statutory authority to

unilaterally modify the contract term on accumulated sick leave.

            (3) [T]he director shall have the authority to take any
            steps to stabilize the finances, restructure the debts, or
            assist in the financial rehabilitation and recovery of
            the municipality in need of stabilization and recovery,
            including, but not limited to:

                  ....

                  (g) unilaterally modifying, amending, or
                  terminating     any     collective   negotiations
                  agreements . . . to which the municipality is a
                  party, or unilaterally modifying, amending, or
                  terminating the terms and conditions of
                  employment during the term of any applicable
                  collective negotiations agreement, or both,
                  provided that the director determines that the
                  modifications, amendments, or terminations are
                  reasonable and directly related to stabilizing the
                  finances or assisting with the fiscal
                  rehabilitation and recovery of the municipality
                  in need of stabilization and recovery. . . .

            [N.J.S.A. 52:27BBBB-5(3)(g) (2016).]


                                                                         A-3117-20
                                      22
      We reject plaintiff's contention that the broad grant of authority to the

State under the statutory framework violates New Jersey's Contract Clause,

N.J. Const., Art, IV, §VII, ¶ 3. Under that Clause, the Legislature cannot pass

"any bill of attainder, ex post facto law, or law impairing the obligation of

contracts, or depriving a party of any remedy for enforcing a contract which

existed when the contract was made."         N.J. Const., Art. IV, § VII, ¶ 3.

However, "[t]he prohibition against impairment of contracts under the federal

and state constitutions is not absolute.     It 'must be accommodated to the

inherent police power of the states to safeguard the vital interests of their

residents.'" In re Pub. Serv. Elec. & Gas Co.'s Rate Unbundling, Stranded

Costs & Restructuring Filings, 330 N.J. Super. 65, 93 (App. Div. 2000)

(citation omitted).

      MSRA's findings and declarations undeniably supply the justifications

for granting the State the authority to unilaterally modify the expired -but-

effective CNA.        See N.J.S.A. 52:27BBBB-2. The reasonableness standard

does apply to N.J.S.A. 52:27BBBB-5(3)(g), but plaintiffs waived this precise

issue in relation to the arbitration award because they did not raise it before the

trial judge. R. 2:10-2. Therefore, the Director's unilateral modification of the




                                                                            A-3117-20
                                      23
contractual term on accumulated sick leave was permissible, whether under

N.J.S.A. 52:27BBBB-5(3)(i) or (g).

      In the end, although no case law directly addresses whether lump sum

payments upon promotion for accumulated sick leave constitute a vested right,

Judge Mendez's reasoning that the vested right was the sick leave days, not the

dollar amount, is also persuasive. The Director disapproved the arbitration

award granting Barnhart and Sarkos lump sum payments for accumulated sick

leave when they were promoted. But the Director permitted them to use the

accumulated leave during their tenure. Thus, because plaintiffs retain their

sick leave benefit, the arbitration award does not infringe on their vested

contractual rights, if any.

      As to plaintiff's remaining arguments, we are satisfied they are without

sufficient merit to warrant further discussion in a written opinion. R. 2:11-

3(e)(1)(E).

      As a last word, although we said this was a case of first impression, we

note the specific dispute is unlikely to be repeated because, Governor Philip D.

Murphy signed bills A. 5590/S. 3819 in June 2021, amending the MSRA, and

extending the monitoring period under MSRA from five years to nine years. A

sunset provision in N.J.S.A. 34:13A-16(j), provides:


                                                                         A-3117-20
                                     24
     The provisions of this subsection shall no longer be
     applicable on and after the first day of the sixth year
     next following the determination by the Commissioner
     of Community Affairs that the municipality shall be
     deemed "a municipality in need of stabilization and
     recovery" pursuant to section 4 of [L. 2016, c. 4
     (N.J.S.A. 52:27BBBB-4)]; however, actions taken
     pursuant to this subsection prior to the effective date
     of [June 24, 2021] of [L. 2021, c. 124] shall be final
     and shall not be subject to reconsideration.

Affirmed.




                                                               A-3117-20
                             25